Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/508,925 filed 10/22/21 as a continuation of application serial number 16/569,612 which has issued as U.S. Patent 11,180,915.  This office action is in response to the preliminary amendment filed 3/10/22.  Claims 21-40 are pending.  Claims 1-20 have been canceled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawings filed 3/10/22 are approved.

The six information disclosure statements (IDS) submitted on 11/24/21 as well as the information disclosure statements (IDS) submitted on 1/07/22 and 7/08/22 have been considered by the examiner. 
The examiner questions the necessity of filing eight information disclosure statements including 63 pages of citations including 118 foreign/NPL citations before first office action. The vast majority of the citations appear to have little to no relevance to the claims of instant application.
Applicant is reminded of the duty to disclose as set forth by  37 C.F.R. § 1.56 and it may behoove applicant to review the below court cases.
[T]he cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). . . . accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. 
	The examiner has correlated all of the foreign and NPL citations to ensure copies were provided and has given cursory review of all citations listed on the 63 pages.  Applicant should note any particular reference or references deemed clearly relevant to the claims of the instant application and provide a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 38, “the one or more braces” lack antecedent basis.  Note the claim depends from claim 37,  Claim 35 introduces one or more brace elements.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,180,915. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending claim is included within the patented claim.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-26, 29-35, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,170,605 to Huddle.
Huddle provides a lining apparatus comprised of a plurality of longitudinally and transversely extending panels joined in an end-to-end connection [Fig.3].  A primary male connector component 27 of a second connector component is inserted into a primary female connector component [the channel above reference number 30] of a first connector component including a screw 45 inserted through a mounting tab. A secondary male connector component 29 of the first connector component is extended into a secondary female connector component 26 of the second connector component.  Each of the secondary connector components comprise a hooked tip and a concavity.
With respect to claim 22, abutment of the components would inherently prevent the second panel from pivoting away from the structure upon which the panels are mounted
With respect to claim 23, the primary and secondary connector components reside on opposite transverse sides of the mounting tab upon which the screw 45 is inserted.
With respect to claims 24-25 the tips of hooks 26 and 29 appear in at least figures 2-3 to be at acute angles with respect to  and at least in part define the concavities.
With respect to claims  26 and 29-31, the components are forced together in the transverse direction after initial relative pivotal motion.  
With respect to claim 32, spaced inner and outer layers 10 and 11 are provided.
With respect to claims 33-34, rounded flanges 12-13 provide arcuate outwardly extending convexities.
With respect to claim 35, elements 16-17 are considered brace elements.
With respect to claim 37, no deformation of the primary connectors is required to effect connection.

Claims 21, 24-32, 35-37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,813,839 to Simpson Jr. et al.
Simpson provides a lining apparatus comprised of a plurality of longitudinally and transversely extending panels joined in an end-to-end connection [Fig.3].  A primary male connector component 9 of a second connector component is inserted into a primary female connector component 3 of a first connector component including a nail 14 inserted through a mounting tab. A secondary male connector component 8/10 of the first connector component is extended into a secondary female connector component 12 of the second connector component.  Each of the secondary connector components comprise a hooked tip and a concavity.
With respect to claim 22, abutment of the components would inherently prevent the second panel from pivoting away from the structure upon which the panels are mounted
With respect to claims 24-25 the tips of hooks 26 and 29 appear in at least figures 2-3 to be at acute angles with respect to  and at least in part define the concavities.
With respect to claims  26 and 29-31, the components are forced together in the transverse direction after initial relative pivotal motion.  
With respect to claims 27-28, it is evident from the figures that the secondary connectors resiliently deform to effect connection.
With respect to claim 32, spaced inner (horizontal flanges 5) and outer layers 2  are provided.
With respect to claim 35, upstanding elements 5 are considered brace elements.
With respect to claim 36, note sealing material 13.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Note CA 2,141,463 cited on one of the information disclosure statement filed 11/24/21 which provides secondary connectors with hooks 26/28 at acute angles to cavities. 
	Note WO 2005/040526, DE 19503948, EP 0381339, DE 3918676, FR 2733264 cited by application as well DE 202018107451 cited by applicant and applied as prior art in the parent application.  All of which appear to meet at least claim 21 but not applied here to avoid undue multiple rejections.
.	Also of particular note: SE 539,876,  U.S. 3,301,147 to Clayton et al., U.S. 3,385,182 to Harvey, U.S. 3,385,183 to Kortz, U.S. 5,050,362 to Tal et al., U.S. 5,185,193 to Phenicie et al., U.S. 4,930,282 to Meadows (teaches arcuate tops 8), US 2017/0226740 to Boettcher, US 2005/0284058 to Zeng et al., US 2005/0055938 to Secondino (applied in parent application), US 20100011695 to Cheng et al.,  and US 7,900,416 to Yokubison et al (applied in parent application).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636